


116 S4047 IS: Saving Our Street Act
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4047
IN THE SENATE OF THE UNITED STATES

June 23, 2020
Ms. Harris (for herself, Mrs. Gillibrand, Mr. Wyden, Mr. Markey, Ms. Klobuchar, Ms. Warren, Ms. Duckworth, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To permit the Secretary of the Treasury to provide direct funding to certain entities.


1.Short titleThis Act may be cited as the Saving Our Street Act. 2.Grants to small businesses (a)DefinitionIn this section:
(1)Covered periodThe term covered period means the period beginning on February 15, 2020 and ending on December 31, 2020. (2)Eligible entityThe term eligible entity—
(A)means an entity that— (i)is—
(I)a community small business, including a self-employed worker, independent contractor, or sole proprietor, or a community nonprofit with less than— (aa)$1,000,000 in gross revenue;
(bb)$500,000 in gross receipts for nonprofits; or  (cc)10 employees; or
(II)a small business with— (aa)less than 20 employees in a low-income community; and
(bb)not less than 50 percent of employees who live in a low-income community; and (ii)has suffered a drop in revenue of over 20 percent of gross revenue since February 15, 2020; and
(B)does not include entities that are publicly traded companies, private equity firms, or hedge funds. (3)EmployeeThe term employee includes—
(A)individuals employed on a full-time, part-time, or other basis;  (B)independent contractors;
(C)any individual in a jurisdiction subject to a stay-at-home order, even if the employee has not physically returned to work.  (4)Low-income communityThe term low-income community means a census tract (or equivalent geographic area defined by the United States Census Bureau) in which at least 50 percent of households have an income less than 60 percent of the area median gross income, as determined by the Secretary of Housing and Urban Development.
(5)Payroll costsThe term payroll costs means— (A)the sum of payments of any compensation that is a—
(i)salary, wage, commission, or similar compensation; (ii)payment of cash tip or equivalent;
(iii)payment for vacation, parental, family, medical, or sick leave; (iv)allowance for dismissal or separation;
(v)payment required for the provisions of group healthcare benefits, including insurance premiums; (vi)payment of any retirement benefit; or
(vii)payment of State or local tax assessed on the compensation of employees or owners; (B)the sum of payments of any compensation to or income of a sole proprietor or independent contractor—
(i)that is a wage, commission, income, net earnings from self-employment, or similar compensation; and (ii)in an amount that is not more than $100,000 in 1 year, as prorated for the covered period;
(C)the compensation of an individual employee in excess of an annual salary of $100,000, as prorated for the covered period; (D)qualified sick leave wages for which a credit is allowed under section 7001 of the Families First Coronavirus Response Act (Public Law 116–127); or
(E)qualified family leave wages for which a credit is allowed under section 7003 of the Families First Coronavirus Response Act (Public Law 116–127). (6)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals means individuals described in paragraphs (5) and (6) of section 8(a) of the Small Business Act (15 U.S.C. 637(a)).
(7)Veterans organizationThe term veterans organization means an organization that is described in section 501(c)(19) of the Internal Revenue Code that is exempt from taxation under section 501(a) of such Code.  (b)Grants (1)In generalThe Secretary of the Treasury shall create the Microbusiness Assistance Fund which may provide a grant to an eligible entity in an amount not greater than $250,000 to be used only for— 
(A)rehiring or hiring employees of the entity who were furloughed or laid off after February 15, 2020;  (B)payment of, on or after the date described in subparagraph (A), payroll, salaries, commissions, or similar compensations, payroll taxes, employer compensation, rent (including under a lease agreement) or mortgage, including payments of interest on any mortgage obligation (not including prepayment of or payment of principal on a mortgage obligation), utilities, or insurance;
(C)providing healthcare and benefits to employees at the same or similar levels as the entity provided on the date described in subparagraph (A), including continuation of group healthcare benefits during periods of paid sick, medical, or family leave, and insurance premiums; and (D)debt obligations that were incurred before the covered period.
(2)EligibilityNo person shall be denied a grant under this subsection on the basis of— (A)any criminal history or involvement with the criminal legal system; or
(B)using an individual taxpayer identification number issued pursuant to section 6109(i) of the Internal Revenue Code of 1986.  (3)Priority (A)In generalThe Secretary shall give priority to people of color, veterans, women-owned community businesses, and socially and economically disadvantaged individuals as it pertains to historically underrepresented businesses.
(B)Historically underrepresented businessesOf the amounts made available under this section, 75 percent shall be provided to businesses or nonprofits owned and controlled by 1 or more socially and economically disadvantaged individuals.  (4)Other assistanceAn entity that receives a grant under this subsection shall be eligible to receive assistance under other Federal programs, including the paycheck protection program established under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) or an economic injury disaster loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) if the funds are used for a purpose other than a purpose described in paragraph (1). 
(5)Sense of CongressIt is the sense of Congress that eligible entities should rehire employees described in paragraph (1)(A) after the date on which the national emergency under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19) terminates.  (c)Amounts (1)In generalOf the amounts made available under this Act—
(A)$124,500,000,000 shall be used for grants made under subsection (b); (B)$400,000,000 shall be used to provide financial education training classes and for help applying for the grants and financial recovery for eligible entities, of which—
(i)$50,000,000 shall be used to provide small businesses and women development centers with technical assistance and online training and information, of which— (I)$25,000,000 shall be made available for small businesses; and
(II)$25,000,000 shall be made available for women development centers; (ii)$50,000,000 shall be used to provide minority business centers with technical assistance and online training and information; and
(iii)$300,000,000 shall be used to provide nonprofit and community organizations with assistance to small business owners; and (C)$100,000,000 shall be made available for the Department of the Treasury and the Internal Revenue Service to carry out this Act.
(2)AvailabilityFunds made available under this Act shall be available until December 20, 2020.  (d)NeedAn eligible entity shall attest in an application for a grant under this section that the eligible entity—
(1)was in business as of February 15, 2020; (2)has suffered a drop in sales of 20 percent or more;
(3)meets the criteria as an eligible entity; and (4)will use the grants for authorized expenses.
(e)DocumentationAn eligible self-employed individual, independent contractor, or sole proprietorship applying for a grant under this section shall submit such documentation as is necessary to establish such individual as eligible, including payroll tax filings reported to the Internal Revenue Service, Forms 1099–MISC, and income and expenses from the sole proprietorship, as determined by the Administrator of the Small Business Administration and the Secretary of the Treasury. An applicant may submit to the Secretary of the Treasury a self-certification for employee labor expenses and payroll. (f)MaterialsAny application or informational material related to the grant program provided by Department of the Treasury or the Internal Revenue Service shall be made available in the 10 most used languages in the United States after English.
(g)Receipt of fundsAny eligible entity shall receive a grant made under subsection (b) not later than 14 days after the date on which the entity submitted an application for the grant. (h)ReportingThe Secretary of the Treasury shall submit to the Committee on Banking, Housing, and Urban Affairs and the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Financial Service, the Committee on Small Business, and the Committee on Oversight and Reform of the House of Representatives a report on the information about the ethnicity, race, industry, geographical demographics, and sex of applicants for grants made under this section.
3.Direct appropriation
(a)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, to the Secretary of the Treasury $125,000,000,000 to carry out this Act. (b)Emergency designation (1)In generalThe amounts provided under this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
(2)Designation in senateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.  